Citation Nr: 1731112	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right anterior labral tear, right shoulder with anterior/interior instability (excluding the period prior to September 1, 2009, as a temporary total rating under 38 C.F.R. § 4.30 was in effect from the date service connection was awarded through August 31, 2009).

2.  Entitlement to an initial rating in excess of 20 percent for dislocation status post anterior labral tear, right shoulder.

3.  Entitlement to a compensable initial rating for scars, associated with status post right anterior labral tear of the right shoulder with anterior/interior instability.

4.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1996 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2010 (right shoulder disabilities and associated scars) and September 2016 (sleep apnea) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This case was previously before the Board in March 2015.  In March 2015, the Board dismissed the issue of issue of entitlement to an extension of a temporary total disability rating beyond August 2009 for the Veteran's service-connected right shoulder disability and remanded the issue of entitlement to an initial disability rating in excess of 10 percent for status-post right anterior labral tear, right shoulder with anterior/interior instability.  It now returns for appellate review.  

During the pendency of the appeal for a higher initial rating for the right shoulder disability, an April 2016 rating decision assigned a separate 20 percent rating based on recurrent dislocations, and assigned a noncompensable initial rating for scars, associated with status post right anterior labral tear right shoulder with anterior/interior instability, each effective September 1, 2009, the first day after the temporary total rating under 38 C.F.R. § 4.30 ended.  In this regard, the Board notes that the Veteran did not express disagreement with the initial rating assignment concerning the grant of these disabilities.  However, the Board finds that these issues are part and parcel of the claim for a higher initial rating for status post right anterior labral tear, right shoulder with anterior/interior instability.  These issues are therefore on appeal, as shown on the title page of this decision.

In September 2016, since the issuance of the most recent May 2016 supplemental statement of the case, issued for the appeal herein, additional evidence in the form of VA treatment records have been associated with the claims file.  The Veteran did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  In this regard, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  The Veteran's substantive appeal was filed after February 2, 2013; however the Board interprets such exception as applying only to evidence submitted by the Veteran, which is not the case here.  Nevertheless, as the additional evidence is either duplicative or not relevant to the appeal herein, a remand for the additional evidence to be considered by the AOJ is not warranted.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the rating period on appeal (excluding the period prior to September 1, 2009, as a temporary total rating under 38 C.F.R. § 4.30 was in effect from the date service connection was awarded through August 31, 2009), the Veteran's status post right anterior labral tear, right shoulder with anterior/interior instability, has been manifested by pain productive of limitation of motion to 140 degrees or greater, thus not limitation of motion at shoulder level.

2.  Throughout the rating period on appeal, the Veteran's dislocation status post anterior labral tear, right shoulder, has been manifested at worst, by guarding of movement only at the shoulder level; malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements was not shown.

3.  Throughout the rating period on appeal, the Veteran's scars, associated with status post right anterior labral tear, right shoulder with anterior/interior instability, have been manifested by three scars with an area less than 6 square inches, have not been painful or unstable, and have not resulted in disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for status post right anterior labral tear, right shoulder with anterior/interior instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201-5019 (2016).

2.  The criteria for an initial rating in excess of 20 percent for dislocation status post anterior labral tear, right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5202 (2016).

3.  The criteria for a compensable rating for scars, associated with status post right anterior labral tear right shoulder with anterior/interior instability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.118 DC 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's service-connected dislocation status post anterior labral tear, right shoulder, is evaluated as 20 percent disabling under DC 5202 and his status post right anterior labral tear, right shoulder with anterior/interior instability, is evaluated as 10 percent disabling DCs 5201-5019.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Additionally, as noted above, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 for his status post right anterior labral tear, right shoulder with anterior/interior instability, effective from the date service connection was established, July 13, 2009, through August 31, 2009, thus, the appeal period for consideration is from September 1, 2009.  

DC 5019 is associated with bursitis, and is to be rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a (2016).  Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate DC, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  A 20 percent rating can be assigned under DC 5003 with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  As the shoulder is considered a single major joint, rating under DC 5003 based on involvement of 2 joints or joint groups is not appropriate.  Id.; see also 38 C.F.R. § 4.45 (f).

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion to 45 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was afforded VA examinations in April 2010 and April 2016.  Each examiner noted the Veteran was right handed, which is consistent with the Veteran's April 2014 testimony in which he reported he was ambidextrous but was primarily right handed.  The April 2010 VA joints examination report found the Veteran had flexion and abduction both to 150 degrees limited by adhesion and tenderness, and external and internal rotation both to 90 degrees with pain from 50 degrees.  After repetition, the range of motion was limited to 140 degrees following frontal elevation and abduction and the main factor causing limitation of motion was pain.  

Pursuant to the March 2015 Board remand, an April 2016 shoulder and arm conditions benefits questionnaire was obtained.  The April 2016 shoulder and arm conditions benefits questionnaire found the Veteran had flexion and abduction both to 160 degrees, external rotation of 90 degrees and internal rotation of 70 degrees.  The VA April 2016 VA examiner further noted there was pain upon examination; however, such did not result in, or cause, functional loss, and there was no pain with weight-bearing.  In April 2016, the Veteran was able to perform repetitive use testing, and demonstrated no additional functional loss or range of motion after three repetitions.  While the Veteran was not being examined immediately after repetitive use over time, the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The April 2016 examiner could not opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation, as the Veteran was not being examined during such a period and any effect of repetitive motion would vary from incident to incident in intensity and severity. 

Other evidence of record includes the Veteran's April 2014 testimony, in which he, in conjunction with his representative, described his ability to raise his right arm to a point between shoulder level and to ear level at best.  The Board has reviewed the Veteran's private treatment records and they also reveal complaints of pain, and limitations on range of motion.  Specifically, an April 2014 private medical record noted right shoulder pain but no decreased range of motion, no joint stiffness, no muscle cramps and that the muscle was not tender to palpation.  However, the same April 2014 private medical record further noted, in part, that the Veteran's right shoulder range of motion was decreased, movement was painful, there was internal and external rotation restriction and painful rotation, there was restriction in adduction, no restriction in abduction, but there was pain on abduction and adduction.  

Thus, based on the evidence above, with regard to an initial disability rating in excess of 10 percent disabling under DC 5201, the record does not demonstrate limitation of motion to shoulder level, which is necessary for a higher evaluation.  As noted above, the evidence demonstrates at worst, flexion of 140 degrees after repetitive testing.  Moreover, as described above, the Veteran's April 2014 testimony further demonstrated his ability to his right arm above shoulder level.  Thus, a 20 percent rating under DC 5201 is not warranted.

As described above, the Veteran's service-connected dislocation status post anterior labral tear, right shoulder is evaluated as 20 percent disabling under DC 5202.  Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.  

The April 2010 VA examiner did not provide a specific opinion as to any episodes of dislocation or recurrent subluxation, but only indicated that such was addressed in the report in a prior section and specific findings with regard to such were not documented by the April 2010 examiner.  The April 2010 VA examiner did endorse diagnoses of shoulder joint pain, joint stiffness and muscle weakness, superior glenoid labrum lesion and anterior dislocation of the humerus.  The April 2010 VA examiner noted the Veteran continued with a humeral dislocation post operatively.  

An April 2016 VA examiner found with respect to the Veteran's right shoulder, a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint and further found the frequency, and severity was of guarding of movement only at the shoulder level.  Thus, regarding an initial disability rating in excess of 20 percent disabling under DC 5202, the evidence fails to show malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  As noted above, the April 2016 shoulder and arm conditions benefits questionnaire, which is the only evidence which specifically addressed this aspect of the disability in the context of the rating criteria, found guarding of arm movement at the shoulder level rather than guarding of all arm movements.  Furthermore, the April 2016 VA examiner found that the Veteran did not have malunion of the humerus with moderate or marked deformity, have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  Thus, a 30 percent or higher rating under DC 5202 is not warranted.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's right shoulder disabilities on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the April 2010 and April 2016 VA examination, the Veteran did not report flare-ups.  However, during the April 2010 joints examination, the Veteran reported, in part, pain, joint stiffness, muscle weakness and impairment in reaching, working overhead, lifting and carrying.  During the April 2016 shoulder and arm disability benefit questionnaire, the Veteran reported pain, guarding, decreased strength, and decreased range of motion limited by pain with overhead reaching.  

In this regard, the Board finds that any additional functional loss and impairment is not to the degree to warrant a higher evaluation at any point during the appeal period for the Veteran's right shoulder disabilities.  As described above, during the April 2010 and April 2016 examinations the Veteran did not report any flare-ups.  While the April 2010 VA examiner did note decreased range of motion after repetition due to pain, the April 2010 did not provide an opinion as to if pain, weakness, fatigability or incoordination significantly limited functional ability for the right shoulder disability with repeated use over a period of time.  As described above, the April 2016 examiner could not express an opinion as to if pain, weakness, fatigability or incoordination significantly limited functional ability for the Veteran's right shoulder with repeated use over a period of time without resorting to mere speculation in the absence examination after repeated use over time.  However, even with repetitive testing, the Veteran's range of motion with respect to right shoulder disability did not demonstrate enough decreased range of motion to satisfy the criteria for a higher rating during the April 2010 examination.  Furthermore, the April 2016 shoulder and arm disability benefit questionnaire examiner found that even with repetitive testing, the Veteran's range of motion with respect to his right shoulder disability did not change upon examination.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability ratings.  

Additionally, concerning the range of motion findings of the Veteran's right shoulder joint at issue, the Board notes that the April 2010 joints examination report and April 2016 shoulder and arm disability benefits questionnaire do not include passive range of motion findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue with respect Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative DC for his right shoulder disabilities.  However, the evidence fails to establish ankylosis.  See 38 C.F.R. § 4.71a, DC 5200.  With respect to impairment of the clavicle or scapula, although the April 2016 VA examiner noted a clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition was suspected, the April 2016 VA examiner further found that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  The April 2016 examiner further noted that there was no tenderness on palpation of the AC joint and a cross-body adduction test was negative.  Thus, a rating for impairment of the clavicle or scapula is not warranted.  See 38 C.F.R. § 4.71a, DC 5203.  

Furthermore, although in April 2014 testimony, the Veteran reported numbness and tingling of his right hand, there is no indication that such is related to his right shoulder disabilities.  In this regard, the Veteran was afforded an April 2016 peripheral nerves conditions disability benefit questionnaire during which the VA examiner diagnosed right ulnar neuropathy.  The April 2016 peripheral nerves conditions disability benefit questionnaire documented that the Veteran reported he had a congenital abnormality that prevented him from fully straightening his right elbow and that he had never been able to straighten his right elbow completely.  He also reported that during childhood, he injured his right elbow and believed he may have sustained a fracture.  The April 2016 VA examiner opined it was less likely than not that the Veteran's claimed right ulnar neuropathy was attributable to his service-connected right shoulder disability.  

In support of the proffered opinion, the April 2016 VA examiner noted that the Veteran's persistent right shoulder ulnar neuropathy, diagnosed in 2016, had developed after separation from the miliary as a result of his degenerative joint disease of the right elbow that was caused by a childhood injury/fracture.  The April 2016 VA examiner stated that the Veteran's right ulnar neuropathy had become more persistent over time, consistent with progressive right elbow joint degeneration.  In addition, the April 2016 VA examiner stated, the developmental abnormality, congenital reduced range of motion of the right elbow, that prevented the Veteran from fully supinating his right elbow was likely to contribute to development of his right ulnar neuropathy as well.  The April 2016 examiner further noted that the Veteran reported transient right ulnar nerve compression while in service, when his right elbow remained flexed while wearing a sling; however, this did not represent a persistent condition; any individual who keeps his or her elbow flexed for a period of time would note numbness/tingling in the ulnar nerve distribution of the hand, which resolves when the elbow is again extended.  Furthermore, the April 2016 shoulder and arm conditions disability benefit questionnaire explicitly found the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his right shoulder disabilities.  Thus, the Board finds the Veteran does not have a neurological impairment attributable to his right shoulder disabilities.   

Additionally, as described above, the Veteran has been granted a noncompensable initial evaluation for scars, associated with status post right anterior labral tear, right shoulder with anterior/interior instability under DC 7804.  Under DC 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

During the April 2016 shoulder and arm conditions benefits questionnaire, the examiner noted the existence of three right shoulder scars.  Upon physical examination, the examiner noted an arthroscopy port posterolateral scar that had a length 0.5 cm and a width 0.1 cm, an arthroscopy port anterosuperior scar with a length of 0.5 cm and a width of 0.1 cm; and an arthroscopy port anterior scar with a length of 1.0 cm and a width of 0.1 cm.  The April 2016 VA examiner found the scars were not painful or unstable.  The April 2016 VA examiner did not document any disabling effects of the scars.  Thus, as demonstrated, the scarring in the right shoulder is not of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, DC 7804.

Furthermore other DCs do not provide for a compensable evaluation.  DC 7800 provides a compensable rating for one characteristic of disfigurement of the head, face, or neck; however, as the Veteran's scars are located within the right shoulder area, DC 7800 is not applicable.  Likewise, the evidence does not demonstrate the Veteran has scars that are deep and nonlinear and affecting at least 6 square inches (39 sq. cm.) in area, thus DC 7801 does not provide for a compensable rating.  The evidence does not demonstrate the Veteran has scars that are superficial, nonlinear, and affecting at least 144 square inches (929 sq. cm.) in area, thus DC 7802 does not provide for a compensable rating.  Finally the evidence does not demonstrate the Veteran has any scar that has disabling effects not considered under DCs 7800-7804, thus DC 7805 is not applicable.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  With respect to the Veteran's right shoulder scars, he has not reported any symptoms that are not included in the rating criteria or have otherwise been unaccounted for by his assigned schedular rating.  However, the Board acknowledges the Veteran's assertions that his right shoulder disabilities are more severe than evaluated, to include during in April 2014 testimony, in which he testified, in part, that his right shoulder disability was manifested by pain, numbness, weakness, loss of strength, limitation in reaching shoulder height and reaching behind.  The Veteran's endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however; competent to identify a specific level of disability of his right shoulder disabilities according to the appropriate DC.  Such competent evidence concerning the nature and extent of the Veteran's right shoulder disabilities and associated scars has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his right shoulder disabilities and associated scars are evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for the disabilities at issue.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned in this decision.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for his right shoulder disability or associated scars.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Finally, a claim for a total rating based on individual employability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In April 2014 testimony, the Veteran, in part, explained that his right shoulder disabilities interfered with his employment.  Specifically, his right hand tingled and/or became numb which created difficulty driving and typing.  The Board notes that the Veteran is not service-connected for a right hand disability, or any neurological manifestations related to his right shoulder disabilities, as discussed above.  The April 2016 shoulder and arm disability benefits questionnaire documented that the Veteran reported, that due to physical limitations, he was advised by his medical providers to pursue an occupation other than law enforcement, and he was currently employed as a computer systems engineer.  Additionally, the April 2016 VA examiner found the Veteran's right shoulder disabilities did not impact his ability to perform any type of occupational task.  In this regard, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected right shoulder disabilities, with associated scars, render him unable to secure or follow a substantially gainful occupation.  Accordingly, a claim for entitlement to a TDIU has not been raised.

For these reasons, the Board finds that the Veteran is not entitled to higher initial ratings for his status post right anterior labral tear of the right shoulder with anterior/interior instability, his dislocation status post anterior labral tear of the right shoulder, or his associated right shoulder scars.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected right shoulder disabilities or scars met or nearly approximated the criteria for a higher rating other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for right shoulder disabilities and associated scars, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for status post right anterior labral tear, right shoulder with anterior/interior instability (excluding the period prior to September 1, 2009, as a temporary total rating under 38 C.F.R. § 4.30 was in effect from the date service connection was awarded through August 31, 2009), is denied.

Entitlement to an initial rating in excess of 20 percent for dislocation, status post anterior labral tear, right shoulder, is denied.  

Entitlement to a compensable initial rating for scars, status post right anterior labral tear right shoulder associated with status post right anterior labral tear, right shoulder with anterior/interior instability, is denied.  


REMAND

As noted above, a September 2016 rating decision denied entitlement to service connection for sleep apnea.  In March 2017, the Veteran, in conjunction with his representative, submitted a timely notice of disagreement (NOD) as to this denial.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC for the issue of entitlement to service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in March 2017, as to the rating decision in September 2016, which the Veteran is appealing for entitlement to service connection for sleep apnea.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  

Only if a timely substantive appeal is received for the issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


